BRICKiELL, O. J.
All evasions, or attempts to evade justice, by a person suspected or charged with crime, are circumstances from which a consciousness of guilt may be inferred, if connected with other criminating facts. Of themselves, they may not warrant a conviction, but they are relevant as evidence, and tbe weight to which they are entitled, it is the province of the jury to determine; under proper instructions from the court. — People v. Stanley, 47 Cal. 113; (S. C.); 2 Green’s Or. Rep. 437; Wharton on Homicide, § 710; Burrill on Oir. Ev. § 22, 469. Plight, for which no proper motive can be assigned, and which remains unexplained, is a circumstance all authorities agree it is proper to submit to the jury, in connection with other evidence tending to show tbe guilt óf tbe accused. In tbe old common law, the rule which passed into a maxim, was, that flight was equivalent to a confession of guilt: fatetur facinus qui judicium fugit. At tbe present day it is regarded as a mere criminative circumstance, indicative of a consciousness of guilt, and of an attempt to evade justice, wbicb is subject to infirmative considerations that may deprive it of all force. Tbe unfavorable inference against tbe prisoner would be lessened if be voluntarily returned and surrendered himself to answer the accusation. Whether its force, as a criminative fact, is increased by proof that his return was compulsory under the process of the law, and that tbe flight was beyond the jurisdiction of tbe State, it is for tbe jury to determine. We think it permissible to prove the fact of flight, and all the facts connected with it, either to increase or diminish the probative force of the fact itself. The requisition of the governor for tbe arrest and surrender of tbe prisoner, was admitted by tbe City Court, for tbe sole purpose of showing tbe authority *339under which he was arrested in Mississippi. For that purpose it was admissible in the view we have taken.
2. There was no error in the refusal of the charges requested by the prisoner. — Pritchett v. State, 22 Ala. 39; Franklin v. State, 29 Ala. 14; Eiland v. State, 52 Ala. 322; McAllister v. State, 12 Ala. 434; Morea v. State, 2 Ala. 275; Parsons v. State, 21 Ala. 300.
We find no error in the record, and the judgment must be affirmed.